UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Perimeter Small Cap Opportunities Fund Class I Shares – (PSCVX) SEMI-ANNUAL REPORT NOVEMBER 30, 2013 Perimeter Small Cap Opportunities Fund a series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 5 Statement of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 14 Expense Example 16 This report and the financial statements contained herein are provided for the general information of the shareholders of the Perimeter Small Cap Opportunities Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.perimetercap.com Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 98.5% BASIC MATERIALS – 4.2% Horsehead Holding Corp.* $ Kronos Worldwide, Inc. COMMUNICATIONS – 2.0% Blucora, Inc.* CONSUMER, CYCLICAL – 11.7% Arctic Cat, Inc. Callaway Golf Co. Destination XL Group, Inc.* Ignite Restaurant Group, Inc.* International Speedway Corp. - Class A Pantry, Inc.* Select Comfort Corp.* UCP, Inc. - Class A* CONSUMER, NON-CYCLICAL – 10.7% Akorn, Inc.* Cal-Maine Foods, Inc. CRA International, Inc.* Emergent Biosolutions, Inc.* Great Lakes Dredge & Dock Corp. PHH Corp.* SunOpta, Inc.* WellCare Health Plans, Inc.* ENERGY – 15.6% C&J Energy Services, Inc.* Clean Energy Fuels Corp.* Flotek Industries, Inc.* Geospace Technologies Corp.* Murphy USA, Inc.* Ocean Rig UDW, Inc.* PBF Energy, Inc. Primoris Services Corp. Rex Energy Corp.* FINANCIAL – 28.5% City Holding Co. Cousins Properties, Inc. - REIT Customers Bancorp, Inc.* Federated Investors, Inc. - Class B 1 Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Financial Bancorp $ First Horizon National Corp. FXCM, Inc. - Class A Greenhill & Co., Inc. Hancock Holding Co. Infinity Property & Casualty Corp. Ocwen Financial Corp.* Parkway Properties, Inc. - REIT PennyMac Mortgage Investment Trust - REIT Piedmont Office Realty Trust, Inc. - Class A - REIT Reinsurance Group of America, Inc. Ryman Hospitality Properties - REIT Stifel Financial Corp.* INDUSTRIAL – 20.4% Aegean Marine Petroleum Network, Inc. Amerco, Inc.* Argan, Inc. Berry Plastics Group, Inc.* Chart Industries, Inc.* EnPro Industries, Inc.* Jabil Circuit, Inc. Louisiana-Pacific Corp.* Masonite International Corp.* NCI Building Systems, Inc.* Orbotech Ltd.* PGT, Inc.* Power Solutions International, Inc.* TECHNOLOGY – 5.4% Audience, Inc.* Quality Systems, Inc. RealPage, Inc.* Tessera Technologies, Inc. TOTAL COMMON STOCKS (Cost $2,671,290) 2 Perimeter Small Cap Opportunities Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 2.1% $ UMB Money Market Fiduciary, 0.01%1 $ SHORT-TERM INVESTMENTS (Cost $62,267) TOTAL INVESTMENTS – 100.6% (Cost $2,733,557) Liabilities in Excess of Other Assets – (0.6)% ) TOTAL NET ASSETS –100.0% $ REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 3 Perimeter Small Cap Opportunities Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Financial 28.5% Industrial 20.4% Energy 15.6% Consumer, Cyclical 11.7% Consumer, Non-cyclical 10.7% Technology 5.4% Basic Materials 4.2% Communications 2.0% Total Common Stocks 98.5% Short-Term Investments 2.1% Total Investments 100.6% Liabilities in Excess of Other Assets (0.6)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 4 Perimeter Small Cap Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $2,733,557) $ Receivables: Investment securities sold Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Shareholder Servicing fees (Note 7) Auditing fees Custody fees Administration fees Fund accounting fees Transfer agent fees and expenses Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 5 Perimeter Small Cap Opportunities Fund STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaudited) Investment Income: Dividends $ Interest 3 Total investment income Expenses: Administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Auditing fees Advisory fees Registration fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Offering costs Shareholder Servicing fees (Note 7) Shareholder reporting fees Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 6 Perimeter Small Cap Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended November 30, For the Period June 29, 2012* through (Unaudited) May 31, 2013 Increase (Decrease) in Net Assets from: Operations: Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income - ) From net realized gain - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) - Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed (5 ) - Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $2 and $0, respectively. See accompanying Notes to Financial Statements. 7 Perimeter Small Cap Opportunities Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Six Months Ended November 30, 2013 For the Period June 29, 2012* through (Unaudited) May 31, 2013 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income (loss)1 - 2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) From net realized gain - ) Total distributions - ) Redemption fee proceeds - 2 - Net asset value, end of period $ $ Total return3 %
